DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Corvese et al 2019/0049077 in view of Chien 11,137,121.
Regarding Claim 1, Corvese et al shows in Figure 1, a power strip 10 comprising a narrow elongate printed circuit board (PCB) 12 and a plurality of connectors 14, 16 spaced from each other at a regular pitch (see Abstract, para. 0022).  Corvese et al fails to disclose the connectors are USB connectors.  Chien teaches that it is known in the art in Figures 3P, 4P and 5P to provide a power strip with a plurality of connectors 333 which are USB connectors (see col. 20, line 19).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Corvese et al to use USB connectors as the connectors on the power strip in the same manner as taught by Chien as Corvese et al does not limit the type of connectors for the power 
	Regarding Claim 2, Corvese et al acknowledges that the circuit board could be rigid (see para. 0004).  In addition, Chien teaches the use of a rigid PCB (as power strip is a rigid bar, see col. 5, beginning at line 67).  To provide a rigid PCB would have been obvious to one of ordinary skill in the art in view of disclosure/teaching of both Corvese et al and Chien.
	Regarding Claim 3, Corvese et al discloses the PCB is flexible (see Abstract).
	Regarding Claim 4, Corvese et al discloses wherein the PCB is divided into repeating blocks with at least one of the plurality of USB connectors (as modified by Chien) in each repeating block (see para. 0025).
	Regarding Claim 5, Corvese et al discloses the PCB is flexible, divided into repeating blocks 18 with at least one of the plurality of USB connectors 14, 16 (as modified by Chien) in each repeating block 18 and at the repeating blocks are divisible from one another at cut points 20 (see para.  0027).
	Regarding Claim 6, Corvese et al shows a narrow, elongate PCB with a plurality of USB connectors 14, 16 (as taught and modified by Chien as set forth above).  Corvese et al fails to show a plurality of LED light engines mounted on the PCB spaced from each other at regular pitch.  Chien teaches that it is known in the art to provide a power strip with a plurality of LED light engines 334 (see Fig. 3P, and col. 20, line 19) spaced along the power strip (as shown).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Corvese et al to 
Regarding Claim 7, Corvese et al acknowledges that the circuit board could be rigid (see para. 0004).  In addition, Chien teaches the use of a rigid PCB (as power strip is a rigid bar, see col. 5, beginning at line 67).  To provide a rigid PCB would have been obvious to one of ordinary skill in the art in view of disclosure/teaching of both Corvese et al and Chien.
Regarding Claim 8, Corvese et al discloses the PCB is flexible (see Abstract).
Regarding Claim 9, Corvese et al discloses wherein the PCB is divided into repeating blocks with at least one of the plurality of USB connectors (as modified by Chien) in each repeating block (see para. 0025).
Regarding Claim 10, Corvese et al discloses the PCB is flexible (see Abstract).
	Regarding Claim 11, Corvese et al discloses the repeating blocks are divisible from one another at cut points 20 (see para. 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al is cited of interest for showing in Figure 9, a power strip with USB connector 62 extending upright from the power strip (see col. 4, line 35). Chien 2016/0099595 is cited of interest for showing in Figure 22, a USB module which can include light means (see para. 0158).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875